Citation Nr: 0212432	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  99-03 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1967.  His claim comes before the Board on appeal from a 
September 1998 rating decision, in which the Department of 
Veterans Affairs (VA) Regional Office (RO), in Chicago, 
Illinois, granted service connection for PTSD and assigned 
that disability a 10 percent evaluation, effective from 
January 1998.  By rating decision dated June 1999, the RO 
increased the evaluation assigned the veteran's PTSD to 70 
percent, effective from January 1998.  

During a hearing held before the undersigned Board Member in 
July 2002, the veteran presented testimony on the issue of 
his entitlement to an earlier effective date for a grant of 
special monthly compensation based on the loss of use of the 
left leg and foot.  He indicated that he wanted this claim 
adjudicated by VA, and the veteran submitted additional 
evidence on this matter to the Board in July 2002.  Upon 
review of the record, the Board notes that this issue has not 
been properly placed in appellate status, and thus, the Board 
may not adjudicate it at this time.  This claim is referred 
to the RO for appropriate action.

Further, the Board notes that, in a written statement 
received in April 2001, the veteran raised a claim for 
service connection for a right foot disorder.  Additionally, 
a VA Form 28-1900 (Disabled Veterans Application for 
Vocational Rehabilitation) was received at the RO in June 
2001.  It does not appear from the record on appeal that 
these issues have been addressed by the RO.  Accordingly, 
these matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  During a hearing held before the undersigned Board Member 
in July 2002, the veteran withdrew from appellate status the 
issue of entitlement to an evaluation in excess of 70 percent 
for PTSD.  

2.  A written transcript of the veteran's hearing testimony 
has since been associated with the claims file.


CONCLUSION OF LAW

The Board does not have appellate jurisdiction over the issue 
of entitlement to an evaluation in excess of 70 percent for 
PTSD.  38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 
20.204(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision dated September 1998, the RO granted the 
veteran service connection for PTSD and assigned that 
disability a 10 percent evaluation, effective from January 
1998.  Thereafter, the veteran perfected an appeal of the 
disability evaluation assigned.  While his appeal was 
pending, by rating decision dated June 1999, the RO increased 
the evaluation assigned the veteran's PTSD to 70 percent, 
effective from January 1998.  

During a hearing held before the undersigned Board Member in 
July 2002, however, the veteran withdrew from appellate 
status the issue of entitlement to an evaluation in excess of 
70 percent for PTSD.  Regulatory provisions allow the veteran 
to withdraw his substantive appeal provided he does so in 
writing.  38 C.F.R. § 20.204(b) (2001).  In this case, a 
written transcript of the veteran's hearing testimony has 
since been associated with the claims file.  Accordingly, the 
veteran's oral request to withdraw the issue on appeal is now 
in writing.

Due to the veteran's withdrawal of the sole issue on appeal, 
there is no longer an allegation of error of fact or law in 
the RO's September 1998 rating decision.  The Board thus 
concludes that it does not have appellate jurisdiction over 
the issue of entitlement to an evaluation in excess of 70 
percent for PTSD and dismisses this appeal pursuant to 38 
U.S.C.A. § 7105(d) (West 1991). 


ORDER

The appeal on the issue of entitlement to an evaluation in 
excess of 70 percent for PTSD is dismissed.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

